Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 1/31/2022 regarding application 16/905,423 filed on 7/29/2020.  
 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US Patent Application Publication 2017/0161508), in view of Cannon et al. .
	As to claim 1, Yoshida teaches A data mover selection system [as shown in figure 1; Cannon also teaches this limitation – data movers, figure 1, 108-112; … At least one data mover from the plurality of data movers is selected based on the set of communication paths, wherein the selected at least one data mover can transfer the data from the source storage device to the target storage device (abstract)], comprising: 
a memory system [the database DB, figure 1, 3; Cannon also teaches this limitation – storage systems, figure 1, 114-118]; 
a plurality of computing devices that are coupled to the memory system [the servers, figure 1, 2; Cannon also teaches computing system – figure 6]; and 
a fabric manager system that is coupled to the plurality of computing devices [data management device, figure 1, 2a; Cannon also teaches this limitation – figures 3 and 4], wherein the fabric manager system is configured to: 
receive, from each of the plurality of computing devices, respective local data mover selection information that identifies at least one data mover device accessible to that computing device [as shown in figure 3, the data mover routing tables, 5, and the associated routing tables, 4; as shown in figure 4, data move control section, 32; According to an aspect of the invention, a management device of a storage system in which a plurality of pieces of data is stored in a plurality of devices respectively, the management device includes a memory and a processor coupled to the memory and configured to acquire access information indicating access statuses to the plurality of pieces of data stored in the plurality of devices respectively, determine, based on the access information, first data of the plurality of pieces of data, which is to be moved from a first device of the plurality of devices to a second device of the plurality of devices, move the first data from the first device to the second device, register, in the first device, move data information that specifies the first data and move destination device information that specifies the second device, and register, in the second device, the move data information and move source device information that specifies the first device (¶ 0007); The move data control section 32 performs control related to move of data between the servers 2, based on an instruction of the data management device 2a. Specifically, the move data control section 32 instructs the data request processing section 31 to perform move of data instructed by the data management device 2a. Also, the move data control section 32 updates the move data routing table 5, based on move data (¶ 0056);
Cannon also teaches this limitation – figures 3 and 4; FIG. 3 illustrates a block diagram that shows the selection of data movers in a first exemplary configuration of data movers and storage devices, in accordance with certain embodiments … (¶ 0040-0043)];
generate, using the respective local data mover selection information received from each of the plurality of computing devices, global data mover selection information that prioritizes data mover device accessible to the plurality of computing devices [as shown in figures 8A-8E; The move data routing table 5 includes a move destination list and a move source list. The move destination list is a list of pairs of hash keys and move destination server IDs. The "hash key" used herein 
Cannon also teaches this limitation – figures 3 and 4; FIG. 3 illustrates a block diagram that shows the selection of data movers in a first exemplary configuration of data movers and storage devices, in accordance with certain embodiments … (¶ 0040-0043); The data mover prioritization order 230 may be used to provide pre-assigned priority to the data movers. Each data mover can be assigned a priority, either through manual configuration by an administrator or based on some attribute of the data mover such as the processing power of the data mover. For even more granularity, a priority may be assigned to each path between a data mover and a storage device or to each path between data movers. Data movers (or paths) with more favorable priority may be preferred by the selection application 122 (¶ 0034)] based on source-memory-location/destination memory-location combinations in the memory system such that, mover devices for each that are associated with relatively more efficient data transfers between any source-memory-location/destination-memory-location combination in the memory system by providing relatively lower combined source-memory-location/destination memory-location data transfer distances are prioritized over data mover devices associated with relatively less efficient data transfers between that source-memory-location/destination-memory-location combination in the memory system by providing relatively higher combined source-memory- location/destination memory-location combination data transfer distances [as shown in figures 8A-8E; A management device of a storage system in which a plurality of pieces of data is stored in a plurality of devices respectively, the management device includes a memory and a processor configured to acquire access information indicating access statuses to the plurality of pieces of data stored in the plurality of devices respectively, determine, based on the access information, first data of the plurality of pieces of data, which is to be moved from a first device of the plurality of devices to a second device of the plurality of devices, move the first data from the first device to the second device, register, in the first device, move data information that specifies the first data and move destination device information that specifies the second device, and register, in the second device, the move data information and move source device information that specifies the first device (abstract);
Cannon teaches selecting source and target/destination based on priority and efficient performance -- Provided are a method, system, and article of manufacture wherein a set of communication paths between a plurality of data movers and a plurality of storage devices is maintained. A request to transfer data from a source storage device to a target storage device is received, wherein the source storage device and the target storage device are included in the plurality of storage devices. At least one data mover from the plurality of data movers is selected based on the set of communication paths, wherein the selected at least one data mover can transfer the data from the source storage device to the target storage device (abstract); Certain data movers may allow for the possibility of data transfer between data movers. The data movers can work cooperatively to effect data transfer even in situations where no single data mover has access to both the source and target storage devices, and where the data transfer has to take place between the source storage device and the target storage device … (¶ 0019); The data mover prioritization order 230 may be used to provide pre-assigned priority to the data movers. Each data mover can be assigned a priority, either through manual configuration by an administrator or based on some attribute of the data mover such as the processing power of the data mover. For even more granularity, a priority may be assigned to each path between a data mover and a storage device or to each path between data movers. Data movers (or paths) with more favorable priority may be preferred by the selection application 122 (¶ 0034); The data mover historical performance order 236 may represent the historical performance of each data mover 236. Data movers with higher performance may be preferred by the selection application 122. In certain embodiments, performance may also be incorporated into a preassigned priority (¶ 0037);
Tonouchi more expressively teaches the aspect of “distance” – figure 1, 110, “shortest sparse route generation means;” as shown in figures 11-27;  As illustrated in FIG. 25, the shortest route generation means 910 receives network topology information and an endpoint pair list as an input. The endpoint pair list is constituted by endpoint pair information. Sets of inlet ports of a packet to be transferred by predetermined communication into a communication network, and outlet ports of the packet from the communication network are designated in the endpoint pair information … (¶ 0030-0032); A sum of distances between a route calculated in Step S116 and other routes within the shortest route list is a value indicated by .SIGMA.d(p, p.sub.k), for example. The descending order distance route rearranging means 130 receives a route list generated by the shortest sparse route generation means 110 as an input. The descending order distance route rearranging means 130 calculates a sum of distances between a route within the route list and other routes. Then, the descending order distance route rearranging means 130 rearranges the routes within the route list in the descending order of sum of distances, and generates a new route list, in which the routes are rearranged … (¶ 0123-0129); Further, the determination means 21 may determine whether or not communication processing information is addable in a descending order of sum of distances between a shortest route to be used with respect to a plurality of communication processings, and a shortest route to be used by other communication processings (¶ 0182); The communication management list generation device according to claim 1, wherein the determination unit determines whether or not communication processing information is addable in a descending order of sum of distances between a shortest route to be used with respect to a plurality of communication processings, and a shortest route to be used by other communication processings (clam 2)];
receive, from a first computing device included in the plurality of computing devices, a first data transfer request that provides for the transfer of data from a first memory location in the memory system to a second memory location in the memory system [Also, as for a request transfer load associated with data move, a time which it takes to transfer a request to a move destination is defined as REQUEST 
Cannon also teaches this limitation – Provided are a method, system, and article of manufacture wherein a set of communication paths between a plurality of data movers and a plurality of storage devices is maintained. A request to transfer data from a source storage device to a target storage device is received, wherein the source storage device and the target storage device are included in the plurality of storage devices. At least one data mover from the plurality of data movers is selected based on the set of communication paths, wherein the selected at least one data mover can transfer the data from the source storage device to the target storage device (abstract)];
identify, using the global data mover selection information, a first data mover device  being associated with a relatively more efficient data transfer between the first memory location in the memory system to the second memory location in the memory system by providing having a first lowest combined source-memory-location/destination memory-location combination data transfer distance between the first memory location in the memory system to the second memory location in the memory system relative to other data mover devices included in the global data mover selection information [as shown in figures 8A-8E; A management device of a storage system in which a plurality of pieces of data is stored in a plurality of devices respectively, the management device includes a memory and a processor configured to acquire access information indicating access statuses to the plurality of pieces of data stored in the plurality of devices respectively, determine, based on the access information, first data of the plurality of pieces of data, which is to be moved from a first device of the plurality of devices to a second device of the plurality of devices, move the first data from the first device to the second device, register, in the first device, move data information that specifies the first data and move destination device information that specifies the second device, and register, in the second device, the move data information and move source device information that specifies the first device (abstract); 
Cannon teaches selecting source and target/destination based on priority and efficient performance -- Provided are a method, system, and article of manufacture wherein a set of communication paths between a plurality of data movers and a plurality of storage devices is maintained. A request to transfer data from a source storage device to a target storage device is received, wherein the source storage device and the target storage device are included in the plurality of storage devices. At least one data mover from the plurality of data movers is selected based on the set of communication paths, wherein the selected at least one data mover can transfer the data from the source storage device to the target storage device (abstract); Certain data movers may allow for the possibility of data transfer between data movers. The data movers can work cooperatively to effect data transfer even in situations where no single data mover has access to both the source and target storage devices, and where the data transfer has to take place between the source storage device and the target storage device … (¶ 0019); The data mover prioritization order 230 may be used to provide pre-assigned priority to the data movers. Each data mover can be assigned a priority, either through manual configuration by an administrator or based on some attribute of the data mover the historical performance of each data mover 236. Data movers with higher performance may be preferred by the selection application 122. In certain embodiments, performance may also be incorporated into a preassigned priority (¶ 0037);
Tonouchi more expressively teaches the aspect of a first lowest multi-memory-location combination data transfer distance – figure 1, 110, “shortest sparse route generation means;” as shown in figures 11-27; As illustrated in FIG. 25, the shortest route generation means 910 receives network topology information and an endpoint pair list as an input. The endpoint pair list is constituted by endpoint pair information. Sets of inlet ports of a packet to be transferred by predetermined communication into a communication network, and outlet ports of the packet from the communication network are designated in the endpoint pair information … (¶ 0030-0032); A sum of distances between a route calculated in Step S116 and other routes within the shortest route list is a value indicated by .SIGMA.d(p, p.sub.k), for example. The shortest sparse route generation means 110 acquires a route at which .SIGMA.d(p, p.sub.k) becomes maximum, and adds the acquired route in the route list, as a sparse route (Step S117) … (¶ 0103-0104); The descending order distance route rearranging means 130 receives a route list generated by the shortest sparse route generation means 110 as an input. The descending order distance route rearranging means 130 calculates a sum of distances between a route within the route list and other routes. Then, the descending order distance route rearranging means 130 rearranges the routes within the route list in the descending order of sum of distances, and generates a new route list, in which the routes are rearranged … (¶ 0123-0129); Further, the determination means 21 may determine whether or not communication processing information is addable in a descending order of sum of distances between a shortest route to be used with respect to a plurality of communication processings, and a shortest route to be used by other communication processings (¶ 0182); The communication management list generation device according to claim 1, wherein the determination unit determines whether or not communication processing information is addable in a descending order of sum of distances between a shortest route to be used with respect to a plurality of communication processings, and a shortest route to be used by other communication processings (clam 2)]; and 
transmit, in response to identifying the first data mover device for performing the first data transfer operation, a first data transfer instruction to the first data mover device that is configured to cause the first data mover device to perform the first data transfer operation to transfer data from the first memory location in the memory system to the second memory location in the memory system [as shown in figures 8A-8E; A management device of a storage system in which a plurality of pieces of data is stored in a plurality of devices respectively, the management device includes a memory and a processor configured to acquire access information indicating access statuses to the plurality of pieces of data stored in the plurality of devices respectively, determine, based on the access information, first data of the plurality of the move data control section 32 instructs the data request processing section 31 to perform move of data instructed by the data management device 2a. Also, the move data control section 32 updates the move data routing table 5, based on move data (¶ 0056);
Cannon also teaches this limitation – Provided are a method, system, and article of manufacture wherein a set of communication paths between a plurality of data movers and a plurality of storage devices is maintained. A request to transfer data from a source storage device to a target storage device is received, wherein the source storage device and the target storage device are included in the plurality of storage devices. At least one data mover from the plurality of data movers is selected based on the set of communication paths, wherein the selected at least one data mover can transfer the data from the source storage device to the target storage device (abstract)].
	Regarding claim 1, Yoshida teaches determining/selecting a data mover to transfer data based on access information [A management device of a storage system in which a plurality of pieces of data is stored in a plurality of devices respectively, the management device includes a memory and a processor configured to acquire access determine, based on the access information, first data of the plurality of pieces of data, which is to be moved from a first device of the plurality of devices to a second device of the plurality of devices, move the first data from the first device to the second device, register, in the first device, move data information that specifies the first data and move destination device information that specifies the second device, and register, in the second device, the move data information and move source device information that specifies the first device (abstract)], but does not expressively teach doing so based on higher priority and efficient performance.
However, Cannon specifically teaches selecting a data mover to transfer data based on a higher priority and performance [Provided are a method, system, and article of manufacture wherein a set of communication paths between a plurality of data movers and a plurality of storage devices is maintained. A request to transfer data from a source storage device to a target storage device is received, wherein the source storage device and the target storage device are included in the plurality of storage devices. At least one data mover from the plurality of data movers is selected based on the set of communication paths, wherein the selected at least one data mover can transfer the data from the source storage device to the target storage device (abstract); Certain data movers may allow for the possibility of data transfer between data movers. The data movers can work cooperatively to effect data transfer even in situations where no single data mover has access to both the source and target storage devices, and where the data transfer has to take place between the source storage device and the target storage device … (¶ 0019); The data mover prioritization order 230 may be used pre-assigned priority to the data movers. Each data mover can be assigned a priority, either through manual configuration by an administrator or based on some attribute of the data mover such as the processing power of the data mover. For even more granularity, a priority may be assigned to each path between a data mover and a storage device or to each path between data movers. Data movers (or paths) with more favorable priority may be preferred by the selection application 122 (¶ 0034); The data mover historical performance order 236 may represent the historical performance of each data mover 236. Data movers with higher performance may be preferred by the selection application 122. In certain embodiments, performance may also be incorporated into a preassigned priority (¶ 0037)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to select a data mover to transfer data based on a higher priority and efficient peormance, as demonstrated by Cannon, and to incorporate it into the existing scheme disclosed by Yoshida, so that a data mover may be selected based on a preferred criteria.
Further regarding claim 1, Yoshida in view of Cannon does not teach prioritizing data mover device accessible to the plurality of computing devices for multi-memory-location combinations in the memory system such that, for each multi-memory-location combination, data mover devices with relatively lower multi-memory-location combination data transfer distances are prioritized over data mover devices with relatively higher multi-memory-location combination data transfer distances.
However, Tonouchi specifically teaches prioritizing data mover device accessible to the plurality of computing devices for multi-memory-location combinations in the the shortest route generation means 910 receives network topology information and an endpoint pair list as an input. The endpoint pair list is constituted by endpoint pair information. Sets of inlet ports of a packet to be transferred by predetermined communication into a communication network, and outlet ports of the packet from the communication network are designated in the endpoint pair information … (¶ 0030-0032); A sum of distances between a route calculated in Step S116 and other routes within the shortest route list is a value indicated by .SIGMA.d(p, p.sub.k), for example. The shortest sparse route generation means 110 acquires a route at which .SIGMA.d(p, p.sub.k) becomes maximum, and adds the acquired route in the route list, as a sparse route (Step S117) … (¶ 0103-0104); The descending order distance route rearranging means 130 receives a route list generated by the shortest sparse route generation means 110 as an input. The descending order distance route rearranging means 130 calculates a sum of distances between a route within the route list and other routes. Then, the descending order distance route rearranging means 130 rearranges the routes within the route list in the descending order of sum of distances, and generates a new route list, in which the routes are rearranged … (¶ 0123-0129); Further, the determination means 21 may determine whether or not communication processing information is addable in a descending order of sum of distances between a shortest route to be used a shortest route to be used by other communication processings (¶ 0182); The communication management list generation device according to claim 1, wherein the determination unit determines whether or not communication processing information is addable in a descending order of sum of distances between a shortest route to be used with respect to a plurality of communication processings, and a shortest route to be used by other communication processings (clam 2)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to prioritize data mover device accessible to the plurality of computing devices for multi-memory-location combinations in the memory system such that, for each multi-memory-location combination, data mover devices with relatively lower multi-memory-location combination data transfer distances are prioritized over data mover devices with relatively higher multi-memory-location combination data transfer distances, as demonstrated by Tonouchi, and to incorporate it into the existing scheme disclosed by Yoshida in view of Cannon, in order to minimize the total time required for data transfer.
As to claim 2, Yoshida in view of Cannon & Tonouchi teaches The system of claim 1, wherein the fabric manager system is configured to: receive, from the first computing device, a second data transfer operation provides for the transfer of data from a third memory location in the memory system to a fourth memory location in the memory system [Yoshida -- Also, as for a request transfer load associated with data move, a time which it takes to transfer a request to a move destination is defined as REQUEST TRANSFER LOAD ( REQUEST TRANSFER A request to transfer data from a source storage device to a target storage device is received, wherein the source storage device and the target storage device are included in the plurality of storage devices. At least one data mover from the plurality of data movers is selected based on the set of communication paths, wherein the selected at least one data mover can transfer the data from the source storage device to the target storage device (abstract);]; identify, using the global data mover selection information, the first data mover device for performing the second data transfer operation based on the first data mover device being associated with a relatively more efficient data transfer between the third memory location in the memory system to the fourth memory location in the memory system by providing a second lowest combined source-memory-location/destination-memory-location data transfer distance between the third memory location in the memory system to the fourth memory location in the memory system relative to other data mover devices included in the global data mover selection information [Yoshida -- as shown in figures 8A-8E; A management device of a storage system in which a plurality of pieces of data is stored in a plurality of devices respectively, the management device includes a memory and a processor configured to acquire access information indicating access statuses to the plurality of pieces of data stored in the plurality of devices respectively, determine, based on the access information, first data of the plurality of pieces of data, which is to be moved from a first device of the plurality of devices to a second device of the plurality of devices, move the first data from the first device to the second device, register, in the first device, move data information that specifies the first data and move destination device information that specifies the second device, and register, in the second device, the move data information and move source device information that specifies the first device (abstract); 
Cannon -- Provided are a method, system, and article of manufacture wherein a set of communication paths between a plurality of data movers and a plurality of storage devices is maintained. A request to transfer data from a source storage device to a target storage device is received, wherein the source storage device and the target storage device are included in the plurality of storage devices. At least one data mover from the plurality of data movers is selected based on the set of communication paths, wherein the selected at least one data mover can transfer the data from the source storage device to the target storage device (abstract); Certain data movers may allow for the possibility of data transfer between data movers. The data movers can work cooperatively to effect data transfer even in situations where no single data mover has access to both the source and target storage devices, and where the data transfer has to take place between the source storage device and the target storage device … (¶ 0019); The data mover prioritization order 230 may be used to provide pre-assigned priority to the data movers. Each data mover can be assigned a priority, either through manual configuration by an administrator or based on some attribute of the data mover such as the processing power of the data mover. For even more granularity, a priority the historical performance of each data mover 236. Data movers with higher performance may be preferred by the selection application 122. In certain embodiments, performance may also be incorporated into a preassigned priority (¶ 0037);
Tonouchi more expressively teaches the aspect of a second lowest multi-memory-location combination data transfer distance – figure 1, 110, “shortest sparse route generation means;” as shown in figures 11-27;  As illustrated in FIG. 25, the shortest route generation means 910 receives network topology information and an endpoint pair list as an input. The endpoint pair list is constituted by endpoint pair information. Sets of inlet ports of a packet to be transferred by predetermined communication into a communication network, and outlet ports of the packet from the communication network are designated in the endpoint pair information … (¶ 0030-0032); A sum of distances between a route calculated in Step S116 and other routes within the shortest route list is a value indicated by .SIGMA.d(p, p.sub.k), for example. The shortest sparse route generation means 110 acquires a route at which .SIGMA.d(p, p.sub.k) becomes maximum, and adds the acquired route in the route list, as a sparse route (Step S117) … (¶ 0103-0104); The descending order distance route rearranging means 130 receives a route list generated by the shortest sparse route generation means 110 as an input. The descending order distance route rearranging means 130 calculates a sum of distances between a route within the route list and other routes. Then, the a shortest route to be used by other communication processings (¶ 0182); The communication management list generation device according to claim 1, wherein the determination unit determines whether or not communication processing information is addable in a descending order of sum of distances between a shortest route to be used with respect to a plurality of communication processings, and a shortest route to be used by other communication processings (clam 2)]; determine that the first data mover device is exceeding a data transfer operation threshold [Cannon -- The data mover current workload order 232 may be used to store the current workload on a data mover, where the workload may include the processing of other data transfer requests from the storage-management server 102. To achieve workload balancing, data movers with lower workload may be preferred by the selection application 122 … In embodiments where multiple selection criteria are used, these multiple selection criteria may be applied in a specified sequence and criteria lower in the sequence may only be used as tiebreakers. For example, in the sequence shown above, preassigned priority may be the first consideration, and current workload may be used only if multiple candidate data movers have the same preassigned priority. An alternate approach to combining multiple selection criteria may be to use a hardcoded or configurable weighting for each criterion and transmit, in response to determining that the first data mover device is exceeding the data transfer operation threshold, a second data transfer instruction to a second data mover device that is configured to cause the second data mover device to perform the second data transfer operation to transfer data from the third memory location in the memory system to the fourth memory location in the memory system [Cannon -- The data mover current workload order 232 may be used to store the current workload on a data mover, where the workload may include the processing of other data transfer requests from the storage-management server 102. To achieve workload balancing, data movers with lower workload may be preferred by the selection application 122 … In embodiments where multiple selection criteria are used, these multiple selection criteria may be applied in a specified sequence and criteria lower in the sequence may only be used as tiebreakers. For example, in the sequence shown above, preassigned priority may be the first consideration, and current workload may be used only if multiple candidate data movers have the same preassigned priority. An alternate approach to combining multiple selection criteria may be to use a hardcoded or configurable weighting for each criterion relative to other criteria. For example, the selection may be based 60% on preassigned priority and 40% on current workload (¶ 0035-0038)].
As to claim 3, Yoshida in view of Cannon & Tonouchi teaches The system of claim 1, wherein the first computing device includes a first memory subsystem that provides the first memory location and the second memory location [Yoshida and wherein the first data mover device is associated with the relatively more efficient data transfer between the first memory location in the memory system to the second memory location in the memory system by providing a first lowest combined source-memory-location/destination-memory-location data transfer distance between the first memory location in the memory system to the second memory location in the memory system relative to other data mover devices included in the global data mover selection information based on the first data mover device being included in the first computing device [Cannon -- Provided are a method, system, and article of manufacture wherein a set of communication paths between a plurality of data movers and a plurality of storage devices is maintained. A request to transfer data from a source storage device to a target storage device is received, wherein the source storage device and the target storage device are included in the plurality of storage devices. At least one data mover from the plurality of data movers is selected based on the set of communication paths, wherein the selected at least one data mover can transfer the data from the source storage device to the target storage device (abstract); Certain data movers may allow for the possibility of data transfer between data movers. The data movers can work cooperatively to effect data transfer even in situations where no single data mover has access to both the source and target storage devices, and where the data transfer has to take place between the source storage device and the target storage device … (¶ 0019); The data mover prioritization order 230 may be used to provide pre-assigned priority to the data movers. Each data mover can be assigned a the historical performance of each data mover 236. Data movers with higher performance may be preferred by the selection application 122. In certain embodiments, performance may also be incorporated into a preassigned priority (¶ 0037);
Tonouchi more expressively teaches the aspect of a first lowest multi-memory-location combination data transfer distance – figure 1, 110, “shortest sparse route generation means;” as shown in figures 11-27;  As illustrated in FIG. 25, the shortest route generation means 910 receives network topology information and an endpoint pair list as an input. The endpoint pair list is constituted by endpoint pair information. Sets of inlet ports of a packet to be transferred by predetermined communication into a communication network, and outlet ports of the packet from the communication network are designated in the endpoint pair information … (¶ 0030-0032); A sum of distances between a route calculated in Step S116 and other routes within the shortest route list is a value indicated by .SIGMA.d(p, p.sub.k), for example. The shortest sparse route generation means 110 acquires a route at which .SIGMA.d(p, p.sub.k) becomes maximum, and adds the acquired route in the route list, as a sparse route (Step S117) … (¶ 0103-0104); The descending order distance route rearranging means 130 receives a route list generated by the shortest sparse route generation means 110 as calculates a sum of distances between a route within the route list and other routes. Then, the descending order distance route rearranging means 130 rearranges the routes within the route list in the descending order of sum of distances, and generates a new route list, in which the routes are rearranged … (¶ 0123-0129); Further, the determination means 21 may determine whether or not communication processing information is addable in a descending order of sum of distances between a shortest route to be used with respect to a plurality of communication processings, and a shortest route to be used by other communication processings (¶ 0182); The communication management list generation device according to claim 1, wherein the determination unit determines whether or not communication processing information is addable in a descending order of sum of distances between a shortest route to be used with respect to a plurality of communication processings, and a shortest route to be used by other communication processings (clam 2)].
As to claim 4, Yoshida in view of Cannon & Tonouchi teaches The system of claim 1, wherein the identifying the first data mover device for performing the first data transfer operation based on the first data mover device being associated with the a relatively more efficient data transfer between the first memory location in the memory system to the second memory location in the memory system by providing the first lowest combined source-memory- location/destination-memory-location data transfer distance between the first memory location in the memory system to the second memory location in the memory system relative to other data mover devices included in the global data mover selection information A request to transfer data from a source storage device to a target storage device is received, wherein the source storage device and the target storage device are included in the plurality of storage devices. At least one data mover from the plurality of data movers is selected based on the set of communication paths, wherein the selected at least one data mover can transfer the data from the source storage device to the target storage device (abstract); Certain data movers may allow for the possibility of data transfer between data movers. The data movers can work cooperatively to effect data transfer even in situations where no single data mover has access to both the source and target storage devices, and where the data transfer has to take place between the source storage device and the target storage device … (¶ 0019); The data mover prioritization order 230 may be used to provide pre-assigned priority to the data movers. Each data mover can be assigned a priority, either through manual configuration by an administrator or based on some attribute of the data mover such as the processing power of the data mover. For even more granularity, a priority may be assigned to each path between a data mover and a storage device or to each path between data movers. Data movers (or paths) with more favorable priority may be preferred by the selection application 122 (¶ 0034); The data mover historical performance order 236 may represent the historical performance of each data mover 236. Data movers with higher performance may be preferred by the selection application 122. In certain embodiments, performance may also be incorporated into a preassigned priority (¶ 0037); Tonouchi more expressively teaches the aspect of a first lowest multi-memory-location combination data transfer distance – figure 1, 110, “shortest sparse route generation means;” as shown in figures 11-27;  As illustrated in FIG. 25, the shortest route generation means 910 receives network topology information and an endpoint pair list as an input. The endpoint pair list is constituted by endpoint pair information. Sets of inlet ports of a packet to be transferred by predetermined communication into a communication network, and outlet ports of the packet from the communication network are designated in the endpoint pair information … (¶ 0030-0032); A sum of distances between a route calculated in Step S116 and other routes within the shortest route list is a value indicated by .SIGMA.d(p, p.sub.k), for example. The shortest sparse route generation means 110 acquires a route at which .SIGMA.d(p, p.sub.k) becomes maximum, and adds the acquired route in the route list, as a sparse route (Step S117) … (¶ 0103-0104); The descending order distance route rearranging means 130 receives a route list generated by the shortest sparse route generation means 110 as an input. The descending order distance route rearranging means 130 calculates a sum of distances between a route within the route list and other routes. Then, the descending order distance route rearranging means 130 rearranges the routes within the route list in the descending order of sum of distances, and generates a new route list, in which the routes are rearranged … (¶ 0123-0129); Further, the determination means 21 may determine whether or not communication processing information is addable in a descending order of sum of distances between a shortest route to be used with respect to a plurality of communication processings, and a shortest route to be used by other communication processings (¶ 0182); The communication management list generation device according to claim 1, wherein the accessing the global data mover selection information that identifies relative priorities of the first data mover device and the other data mover devices based on memory locations in the memory system [Cannon -- Provided are a method, system, and article of manufacture wherein a set of communication paths between a plurality of data movers and a plurality of storage devices is maintained. A request to transfer data from a source storage device to a target storage device is received, wherein the source storage device and the target storage device are included in the plurality of storage devices. At least one data mover from the plurality of data movers is selected based on the set of communication paths, wherein the selected at least one data mover can transfer the data from the source storage device to the target storage device (abstract); Certain data movers may allow for the possibility of data transfer between data movers. The data movers can work cooperatively to effect data transfer even in situations where no single data mover has access to both the source and target storage devices, and where the data transfer has to take place between the source storage device and the target storage device … (¶ 0019); The data mover prioritization order 230 may be used to provide pre-assigned priority to the data movers. Each data mover can be assigned a priority, either through manual configuration by an administrator or based on some attribute of the data mover such as the processing power of the data mover. For even more granularity, a priority may be assigned to each path between a data mover and a storage device or to each the historical performance of each data mover 236. Data movers with higher performance may be preferred by the selection application 122. In certain embodiments, performance may also be incorporated into a preassigned priority (¶ 0037)].
As to claim 5, Yoshida in view of Cannon & Tonouchi teaches The system of claim 4, wherein the first data mover device is associated with the relatively more efficient data transfer between the first memory location in the memory system to the second memory location in the memory system by providing has the first lowest combined source-memory-location/destination-memory-location data transfer distance between the first memory location in the memory system to the second memory location in the memory system relative to the other data mover devices included in the global data mover selection information based on the first data mover device being configured to provide faster data transfers from the first memory location in the memory system relative to the second data mover device [Yoshida -- FIG. 2B is a chart illustrating a Kademlia system. In the Kademlia system, each server 2 manages, for some of the servers 2, the identifiers of the servers 2 in two directions of an ascending order and a descending order of the hash value, using the routing table 4. Therefore, in the Kademlia system, each server 2 is managed such that it is possible to reach the server 2 that stores data in shorter time than that in the Chord system. For example, the node #1 manages, for the node #2 and the node #3 in an ascending direction and the node #5 and the node #6 in a descending direction, the the server #2 that has a shortest path to the server #1 is a candidate of a move destination. If there is an enough room in a band between the server #2 and the SW #1, the specifying section 22a determines to move the data on the server #5 to the server #2. If there is not an enough room in a band between the server #2 and the SW #1 and there is an enough room in each of a band between the RT #1 and the SW #2 and in a band between the SW #2 and the server #4, the specifying section 22a determines to move the data on the server #5 to the server #4 (¶ 0086); 
Cannon -- Provided are a method, system, and article of manufacture wherein a set of communication paths between a plurality of data movers and a plurality of storage devices is maintained. A request to transfer data from a source storage device to a target storage device is received, wherein the source storage device and the target storage device are included in the plurality of storage devices. At least one data mover from the plurality of data movers is selected based on the set of communication paths, wherein the selected at least one data mover can transfer the data from the source storage device to the target storage device (abstract); Certain data movers may allow for the possibility of data transfer between data movers. The data movers can work cooperatively to effect data transfer even in situations where no single data mover has access to both the source and target storage devices, and where the data transfer has to take place between the source storage device and the target storage device … (¶ pre-assigned priority to the data movers. Each data mover can be assigned a priority, either through manual configuration by an administrator or based on some attribute of the data mover such as the processing power of the data mover. For even more granularity, a priority may be assigned to each path between a data mover and a storage device or to each path between data movers. Data movers (or paths) with more favorable priority may be preferred by the selection application 122 (¶ 0034); The data mover historical performance order 236 may represent the historical performance of each data mover 236. Data movers with higher performance may be preferred by the selection application 122. In certain embodiments, performance may also be incorporated into a preassigned priority (¶ 0037);
Tonouchi more expressively teaches the aspect of a first lowest multi-memory-location combination data transfer distance – figure 1, 110, “shortest sparse route generation means;” as shown in figures 11-27;  As illustrated in FIG. 25, the shortest route generation means 910 receives network topology information and an endpoint pair list as an input. The endpoint pair list is constituted by endpoint pair information. Sets of inlet ports of a packet to be transferred by predetermined communication into a communication network, and outlet ports of the packet from the communication network are designated in the endpoint pair information … (¶ 0030-0032); A sum of distances between a route calculated in Step S116 and other routes within the shortest route list is a value indicated by .SIGMA.d(p, p.sub.k), for example. The shortest sparse route generation means 110 acquires a route at which .SIGMA.d(p, p.sub.k) becomes maximum, and adds the acquired route in the route list, as a sparse route (Step S117) The descending order distance route rearranging means 130 receives a route list generated by the shortest sparse route generation means 110 as an input. The descending order distance route rearranging means 130 calculates a sum of distances between a route within the route list and other routes. Then, the descending order distance route rearranging means 130 rearranges the routes within the route list in the descending order of sum of distances, and generates a new route list, in which the routes are rearranged … (¶ 0123-0129); Further, the determination means 21 may determine whether or not communication processing information is addable in a descending order of sum of distances between a shortest route to be used with respect to a plurality of communication processings, and a shortest route to be used by other communication processings (¶ 0182); The communication management list generation device according to claim 1, wherein the determination unit determines whether or not communication processing information is addable in a descending order of sum of distances between a shortest route to be used with respect to a plurality of communication processings, and a shortest route to be used by other communication processings (clam 2)].
As to claim 6, Yoshida in view of Cannon & Tonouchi teaches The system of claim 1, wherein the fabric manager system is configured to: configure a portion of the memory system such that the portion of the memory system is accessible to the first computing device; and configure the first data mover device such that the first data mover device is accessible to the first computing device [Yoshida – as shown in figure 1; Cannon -- as shown in figure 1].

As to claim 8, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 9, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.

As to claim 15, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.


					Conclusion
6.	Claims 1-20 are rejected as explained above. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
March 12, 2022